Name: Commission Regulation (EC) No 1932/97 of 3 October 1997 amending Regulation (EEC) No 2348/91 establishing a databank for the results of analyses of wine products by nuclear magnetic resonance of deuterium
 Type: Regulation
 Subject Matter: agri-foodstuffs;  beverages and sugar;  information technology and data processing;  agricultural activity;  health
 Date Published: nan

 Avis juridique important|31997R1932Commission Regulation (EC) No 1932/97 of 3 October 1997 amending Regulation (EEC) No 2348/91 establishing a databank for the results of analyses of wine products by nuclear magnetic resonance of deuterium Official Journal L 272 , 04/10/1997 P. 0010 - 0011COMMISSION REGULATION (EC) No 1932/97 of 3 October 1997 amending Regulation (EEC) No 2348/91 establishing a databank for the results of analyses of wine products by nuclear magnetic resonance of deuteriumTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 79 (3) thereof,Whereas Commission Regulation (EEC) No 2348/91 (3) establishes an analytical databank at the Joint Research Centre to permit comparison of the results obtained by that analysis method and the results obtained prior to that by the method applied to products of similar origin; whereas Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wine (4), as last amended by Regulation (EC) No 822/97 (5), describes a method of analysing the >NUM>18O>DEN>16O isotope ratio of the oxygen of the water in wine; whereas the results obtained with this method will permit, by means of comparison with authentic samples, useful information to be obtained for the purposes of verifying whether the products have been subject to the addition of water, or help to permit, in connection with the results of the analysis of the products' other isotope characteristics, verification of the origin indicated in their description; whereas those analysis results may also improve the interpretation of NMR measurements of deuterium in wine alcohol; whereas, therefore, the results of analysis of the >NUM>18O>DEN>16O isotope ratio carried out on authentic samples should be added to the databank;Whereas it is necessary to provide that samples of fresh grapes originating on the territory of Austria be taken and made into wine and that samples of that wine be analysed; whereas experience has shown that the number of samples taken in Luxembourg and in the United Kingdom needs to be increased to improve representativeness;Whereas, in order to guarantee the quality and comparability of analytical data, a system of recognized quality standards has to be applied to the laboratories entrusted by the Member States with the isotope analysis of samples for the databank;Whereas experience gained since the databank came into being shows that the representativeness of the Community vineyards concerned has not yet been guaranteed; whereas, therefore, the date laid down in the fifth indent of Article 4 should be reconsidered;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2348/91 is hereby amended as follows:1. in the title, 'by nuclear magnetic resonance of deuterium` is deleted and 'isotope` inserted before 'analyses`;2. in Article 1 the first sentence in the second paragraph is replaced by the following:'This databank shall comprise the data obtained from the isotope analysis of the ethyl alcohol and water components of wine products in accordance with the methods described in the Annex to Regulation (EEC) No 2676/90.`;3. in Article 2:(a) in the third subparagraph of paragraph 1, 'by nuclear magnetic resonance` is deleted and 'isotope` inserted before 'analysis`;(b) in the fourth subparagraph of paragraph 1, '2` in the last two indents is replaced by '4`, and the following indent is added:'- 50 samples in Austria, starting with the 1997 harvest.`;(c) in paragraph 3, 'method described in Chapter 8 of the Annex` is replaced by 'methods described in the Annex`, and the following sentence is inserted after the first sentence, 'The designated laboratories must, before 1 November 1998, satisfy the general criteria for the operation of testing laboratories set out in European standard EN 45001 and, in particular, take part in a proficiency testing scheme for isotope analysis methods.`;4. in Article 3, 'analysis of wine products by nuclear magnetic resonance` is replaced by 'isotope analysis of wine products as referred to in Article 1`;5. in Article 4:(a) the first indent is replaced by: 'an annual evaluation of the analytical data to be included in the JRC databank`;(b) in the third indent, 'by nuclear magnetic resonance` is deleted and 'isotope` inserted before 'analysis`;(c) in the fifth indent, the last sentence is deleted, and 'of all Community vineyards` is replaced by 'of the Community vineyards concerned`, and, in the French version, 'des conditions` is replaced by 'les conditions`;6. in Article 5:(a) paragraph 1 is replaced by the following:'1. The information contained in the JRC databank shall be made available on request to the official laboratories of the Member States referred to in Article 2 (3) with effect from 30 June 1998, at the latest. Member States which have not designated a laboratory to conduct isotope analyses may designate a competent body entitled to hold information on samples taken on their territory. At the request of a Member State, the information in question may be provided, under the same conditions, via the liaison authority referred to in Article 4 (2) of Regulation (EEC) No 2048/89.`;(b) the following paragraph 3 is added:'3. The information shall concern only the relevant analytical data required to interpret an analysis of a sample having similar characteristics and origin. Any communication of information shall be accompanied by a reminder of the minimum requirements necessary for use of the databank.`;7. in the first paragraph of Article 6, 'analysis by nuclear magnetic resonance` is replaced by 'isotope analysis`;8. in Article 7, 'the date laid down in the fifth indent of Article 4` is replaced by '30 June 1998`;9. the Annex is amended as follows:(a) in the title, 'by SNIF-NMR, in accordance with the experimental protocol set out in Chapter 8 of` is replaced by 'by an isotope method as described in`;(b) in Part I.7, 'NMR` is deleted;(c) in Part II.4 of the French version only, 'TetramÃ ©thylures` is replaced by 'TetramÃ ©thylurÃ ©e`;(d) in Part II.5, the title is replaced by the following:'Result of the deuterium isotope ratios in ethyl alcohol measured by NMR`;(e) the following points are added to Part II:'>START OF GRAPHIC>7. Result of the 18O/16O isotope ratio in wineÃ ¤18O[&permil; = , &permil;.SMOW-SLAPNumber of determinations: Standard deviation: 8. Equilibration parametersAutomatic equilibrationyes/noEquilibration temperature: ° CSample volume: mlVolume of equilibration flask: mlEquilibration time: hours.>END OF GRAPHIC>`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.(3) OJ L 214, 2. 8. 1991, p. 39.(4) OJ L 272, 3. 10. 1990, p. 1.(5) OJ L 117, 7. 5. 1997, p. 10.